
	

114 HR 4690 IH: Army Arsenal Revitalization Act of 2016
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4690
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mrs. Bustos (for herself, Mr. Westerman, Mr. Loebsack, Ms. Duckworth, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To revitalize Army arsenals, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Army Arsenal Revitalization Act of 2016. 2.DefinitionsIn this Act:
 (1)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. (2)Legacy itemsThe term legacy items means manufactured items that are no longer produced by the private sector but continue to be used for Department of Defense weapons systems, excluding information technology and information systems (as those terms are defined in section 11101 of title 40, United States Code).
 (3)Organic industrial baseThe term organic industrial base means United States military facilities that advance a vital national security interest by producing necessary materials, munitions, and hardware, including arsenals, depots, and ammunition plants.
			3.Use of arsenals to manufacture certain items
			(a)Production of legacy items
 (1)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report listing all legacy items used by the Department of Defense with a contract value equal to or greater than $5,000,000.
 (2)Production requirementFor the production of all legacy items identified in the report submitted under paragraph (1), the Secretary of Defense shall use Army arsenals that conform to the site and meets the criteria for maintaining critical skill capabilities.
				(b)Use of sole source contracts for certain items
 (1)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report listing all sole source contracts for the procurement of manufactured items the lack of which would constitute a critical national security issue for the Department of Defense.
 (2)Competition requirementThe Secretary of Defense shall establish Army arsenals as a second source for production of any manufactured item included in the report submitted under paragraph (1).
				(c)Report on equipment purchased under domestic sole source contracts
 (1)ReportNot later than March 30, 2017, the Secretary of Defense shall submit to the congressional defense committees a report containing a list of each contract awarded by the Department of Defense during fiscal years 2011 through 2015 using procedures other than competitive procedures for the procurement of equipment, weapons, weapons systems, components, subcomponents, or end-items with a contract value equal to or greater than $3,000,000.
 (2)ElementsThe report under paragraph (1) shall include, for each contract listed, the following information: (A)An identification of the items purchased under the contract.
 (B)The rationale for using an exception or waiver to award the contracts using procedures other than competitive procedures.
 (C)A list of potential alternative manufacturing sources from the public and private sector that could be developed to establish competition for those items.
					4.Use of organic industrial base to address diminishing manufacturing sources and material shortages
 (a)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report detailing plans to update and improve its guidance and practices on Diminishing Manufacturing Sources and Material Shortages (DMSMS), including through the use of the organic industrial base as a resource in the implementation of a DMSMS management plan.
 (b)Guidance regarding use of organic industrial baseThe Secretary of the Army shall maintain the arsenals with sufficient workloads to ensure affordability and technical competence in all critical capability areas by establishing, not later than March 30, 2017, clear, step-by-step, prescriptive guidance on the process for conducting make-or-buy analyses, including the use of the organic industrial base.
			(c)Identification of Army arsenal critical capabilities and efficient workloads
 (1)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that—
 (A)includes a standardized, consistent method to use for identifying the critical capabilities and efficient workloads of the Army arsenals;
 (B)provides analysis on the critical capabilities and efficient workloads for each of the manufacturing arsenals; and
 (C)identifies fundamental elements, such as steps, milestones, timeframes, and resources for implementing the United States Army Organic Industrial Base Strategic Plan 2012–2022.
 (2)GuidanceNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to implement the process for identifying the critical capabilities of the Army's manufacturing arsenals and the method for determining the workload needed to sustain these capabilities.
				5.Authority to adjust labor rates to reflect work production
 (a)Pilot programNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall establish a three-year pilot program for the purpose of permitting the Army arsenals to adjust periodically, throughout the year, their labor rates charged to customers based upon changes in workload and other factors.
 (b)Annual reportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report that assesses—
 (1)each Army arsenal’s changes in labor rates throughout the previous year; (2)the ability of each arsenal to meet the costs of their working capital funds; and
 (3)the effect on arsenal workloads of labor rate changes.  